Citation Nr: 0616712	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  01-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

3.  Entitlement to service connection for cirrhosis of the 
liver with liver transplant, claimed as secondary to 
hepatitis C.

4.  Entitlement to Special Monthly Compensation (SMC), based 
on the need for aid and attendance of another person, or on 
housebound status.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, was 
previously remanded by the United States Court of Appeals for 
Veterans Claims (the Court).  Subsequent to that, the Board 
remanded that issue to the RO.  The veteran later filed a 
claim seeking to reopen his claim for service connection for 
hepatitis C, service connection for cirrhosis of the liver 
and liver transplant, secondary to hepatitis C, entitlement 
to SMC, and entitlement to TDIU.  These issues are now all 
before the Board.

There is no Power of Attorney on file for any representation 
for the veteran.  The veteran was represented by James W. 
Stanley, Jr. in his appeal before the Court, but Mr. Stanley 
has been disaccredited by VA and is not entitled to represent 
veterans before the Board.  The appeal will proceed with the 
veteran unrepresented.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for hepatitis C.  This reopened claim 
requires additional development and is the subject of the 
remand appended to this decision.  In addition, the issues of 
entitlement to service connection for PTSD, entitlement to 
service connection for cirrhosis of the liver with liver 
transplant, entitlement to SMC, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran's claim for service connection for hepatitis 
C was previously denied by the RO in a rating decision dated 
in March 2004.

2.  Relevant evidence submitted since the March 2004 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2004 Rating Decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis C, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for hepatitis C was 
previously denied by the RO in a rating decision dated in 
March 2004.  Service connection was denied because there was 
no evidence of hepatitis C in service and no credible medical 
opinion linking the veteran's hepatitis C to service.  
Decisions of the RO are final, if not appealed.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005), and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2005).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claim was denied in March 2004, 
which consists of private and VA treatment records as well as 
an opinion from the veteran's private physician Dr. Joseph A. 
Awad, dated in July 2005, is new, in that it has not been 
previously considered.  It is also material.  Specifically, 
Dr. Awad's opinion is that the veteran's hepatitis C was 
caused by air gun inoculations in service.  For the purpose 
of reopening the veteran's claim, this opinion is presumed to 
be credible and therefore, there is sufficient evidence to 
reopen the claim..  The new evidence directly addresses the 
specified reasons for the earlier denial of service 
connection and directly addresses unestablished facts that 
are necessary for the claims to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for hepatitis C.  To this extent only, the 
claim is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2005).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for hepatitis C is 
reopened, the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for hepatitis C 
is reopened.


REMAND

The veteran has stated that he has been treated at the VA 
Medical Center (VAMC) in Little Rock, Arkansas from September 
2004 to the present.  The veteran has also been awarded 
Social Security Disability.  The RO must attempt to obtain 
all evidence available from the VAMC in Little Rock dated 
from September 2004 to the present as well as all evidence 
available from the Social Security Administration.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473.

The RO should schedule an examination to determine whether 
the veteran suffers from an acquired psychiatric disability 
other than PTSD, and to determine the etiology of any 
diagnosed psychiatric disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

In a rating decision dated in March 2006 the RO denied 
entitlement to TDIU.  A statement received April 5, 2006 
constitutes a Notice of Disagreement with respect to that 
issue.  However, the RO has not issued an SOC as to the issue 
of entitlement to TDIU, and an appeal has not been perfected 
as to this issue.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a Notice of 
Disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Because additional evidence is required, and an examination 
is needed, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the VCAA.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington DC for the 
following action:

1.  The RO should contact the VAMC in 
Little Rock, Arkansas and obtain all 
treatment records for the veteran dated 
from September 2004 to the present.  If 
no such records are available, the RO 
should obtain written confirmation of 
that fact.

2.  The RO should contact the Social 
Security Administration and obtain all 
medical records and other evidence 
available relating to the veteran's claim 
for Social Security benefits.  The RO 
should request all medical records and 
copies of all adjudications.  If no such 
records are available, the RO should 
obtain written confirmation of that fact 

3.  The RO should schedule the veteran 
for an examination to determine the 
diagnosis of any psychiatric disorder, 
other than PTSD, and if a psychiatric 
disorder is diagnosed, to determine the 
etiology of the disability.  All 
necessary tests should be conducted.  The 
examiner is instructed to specifically 
review service medical records showing 
complaints of nervousness and treatment 
for a nerve problem in March 1973.  If a 
psychiatric disability other than PTSD is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the psychiatric 
disorder was initially manifested in 
service, or is otherwise related to 
service.  A complete rationale for any 
opinion offered should be included.

4.  The RO should issue an SOC with 
respect to the issue of entitlement to 
TDIU.  The veteran should be informed of 
the steps necessary to perfect an appeal. 

5.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


